DETAILED ACTION
	
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's response to the Office Non-Final Action filed on 11/5/2021 is acknowledged.
Applicant amended claims 16, 20, 30, and 34; and cancelled claims 21, 32, and 33. 
Applicant added claims 36-38.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0200651) (hereafter Lee), in view of Greene et al. (US 20180211955) (hereafter Greene).
Regarding claim 16, Lee discloses a method for manufacturing a semiconductor device comprising: 
forming an active region (AF and AP in Fig. 13B, paragraph 0131) in a substrate (100, AP, and AF in Fig. 13B, paragraph 0129); 
forming a first gate structure (SFP2 in Fig. 13B, paragraph 0131) and a second gate structure (SFP1 in Fig. 13B, paragraph 0131) above the active region (AF and AP in Fig. 13B), wherein the first (SFP2 in Fig. 13) and second gate structures (SFP1 in Fig. 13) comprise a same material (see “poly-silicon layer” in paragraph 0128) and extend in different directions (see 
forming a source/drain region (SD in Fig. 13B, paragraph 0131) and a first body region (portion of AF on the right side of SFP2 in Fig. 13B) in the active region and on opposite sides of the first gate structure (SFP2 in Fig. 13B); and 
replacing the second gate structure (SFP1 in Fig. 13B) with a third gate structure (GE in Fig. 16B, paragraph 0139), wherein the first (see “poly-silicon layer” in paragraph 0128) and third gate structure (see “metal” in paragraph 0058) comprise different materials.
Lee does not disclose a bottom surface of the first gate structure is higher than a top surface of the active region.
Greene discloses a bottom surface of the first gate structure 1802 (Fig. 19, paragraph 0071) is higher than a top surface of the active region 202 (Fig. 19, paragraph 0070).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee to form a bottom surface of the first gate structure is higher than a top surface of the active region, as taught by Greene, since dummy gates (Greene, paragraph 0067), if present, on the (STI) dielectric 1402 (Greene, Fig. 19, paragraph 0067) will have a reduced aspect ratio, and thus are less prone to bending and/or collapse.
Regarding claim 17, Lee further discloses the method of claim 16, wherein the first gate structure (see “poly-silicon layer” in paragraph 0128) is free from metal.  
Regarding claim 18, Lee further discloses the method of claim 16, wherein the third gate structure (see “metal” in paragraph 0058) comprises metal.  
Regarding claim 19, Lee further discloses the method of claim 16, further comprising forming a second body region (portion of AF on the left side of SFP2 in Fig. 13B) in the active region such that the first (portion of AF on the right side of SFP2 in Fig. 13B) and second body regions (portion of AF on the left side of SFP2 in Fig. 13B) are on opposite sides of the second 
Regarding claim 20, Lee further discloses the method of claim 16, further comprising forming a spacer structure (119, 120, and GSP in Fig. 13B, paragraphs 0114-0115) between and in contact with the first (SFP2 in Fig. 13B) and second gate structures (SFP1 in Fig. 13B), wherein the spacer structure (119, 120, and GSP in Fig. 13B  extends from the first gate structure (SFP1 in Fig. 13B) to the second gate structure (SFP2 in Fig. 13B).
Regarding claim 22, Lee further discloses the method of claim 16, wherein forming the first gate structure (SFP2 in Fig. 13B) and the second gate structure (SFP1 in Fig. 13B) above the active region (AF and AP in Fig. 13B) is such that a portion of the first gate structure (SFP2 in Fig. 13B) is directly above an isolation structure (ST in Fig. 13B, paragraph 0055) surrounding the active region (AF and AP in Fig. 13B) of the substrate.  

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Greene as applied to claim 16 above, and further in view of Yu et al. (US 2017/0271503) (hereafter Yu).
Regarding claim 37, Lee in view of Greene discloses the method of claim 16, however Lee and Greene do not disclose the second gate structure extends in a first direction in a top view and has a width in a second direction perpendicular to the 6first direction in the top view, and the first gate structure has a width in the second direction greater than the width of the second gate structure in the second direction in the top view.  
Yu discloses the second gate structure 60 (Fig. 8, paragraph 0035) extends in a first direction (vertical direction in Fig. 8) in a top view and has a width (width of 60 in horizontal direction in Fig. 8) in a second direction (horizontal direction in Fig. 8) perpendicular to the 6first direction in the top view, and the first gate structure 56 (Fig. 8, paragraph 0035) has a width (width of 56 in horizontal direction in Fig. 8) in the second direction (horizontal direction in Fig. 8) greater (see Fig. 8 and paragraph 0035, wherein “a width of the dummy gate 60 in the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee in view of Greene to form the second gate structure extends in a first direction in a top view and has a width in a second direction perpendicular to the 6first direction in the top view, and the first gate structure has a width in the second direction greater than the width of the second gate structure in the second direction in the top view, as taught by Yu, since a person of ordinary skill has good reason to pursue the known options within his or her technical grasp, in the instant case choosing the first gate structure having a width in the second direction greater than the width of the second gate structure in the second direction in the top view from the structures listed in Yu (e.g. the first gate structure (see Fig. 8 and paragraph 0035) having a width in the second direction greater than the width of the second gate structure in the second direction in the top view or the first gate structure (see paragraph 0035) having a width in the second direction same as the width of the second gate structure in the second direction in the top view); if this leads to the anticipated success, in the instant case providing forming active and dummy gates, it is likely the product not of innovation but of ordinary skill. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 

Claims 30, 31, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0200651) (hereafter Lee), in view of Yu et al. (US 2017/0271503) (hereafter Yu).
Regarding claim 30, Lee discloses a method comprising: 
forming an isolation structure (ST in Fig. 13B, paragraph 0055) in a substrate 100 (Fig. 13B, paragraph 0051) to define an active region (AF and AP in Fig. 13B, paragraph 0131) in the 
forming a first dummy gate structure (left SFP1 in Fig. 13B, paragraph 0131), a second dummy gate structure (SFP2 in Fig. 13B, paragraph 0131), and a third dummy gate structure (right SFP1 in Fig. 13B, paragraph 0131) over the substrate 100 (Fig. 13B), wherein the second dummy gate structure (SFP2 in Fig. 13B) extends from a sidewall of the first dummy gate structure (left SFP1 in Fig. 13B) towards a sidewall of the third dummy gate structure (right SFP1 in Fig. 13B); 
replacing the first dummy gate structure (left SFP1 in Fig. 13B) with a first metal gate structure (left GE in Fig. 16B, paragraph 0139); 
replacing the third dummy gate structure (right SFP1 in Fig. 13B) with a second metal gate structure (right GE in Fig. 16B, paragraph 0139); 
depositing a dielectric layer 122 (Fig. 11A, paragraph 0073) over the first metal gate structure (left GE in Fig. 11A), the second metal gate structure (right GE in Fig. 11A), and the second dummy gate structure (117 in Fig. 11A); and 
7forming a contact 130 (Fig. 11A, paragraph 0074) passing through the dielectric layer 122 (Fig. 11A) to the active region (AF and AP in Fig. 11A).  
Lee does not disclose an entire of the first metal gate structure does not overlap the active region in a top view. 
Yu discloses an entire of the first metal gate structure (62 of 60 in Fig. 2, paragraph 0023) does not overlap the active region (54a and 54b in Fig. 2, paragraph 0024) in a top view. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee to form an entire of the first metal gate structure does not overlap the active region in a top view, as taught by Yu, since a person of ordinary skill has good reason to pursue the known options within his or her technical grasp, in the instant case choosing an entire of the first metal gate structure not overlapping the active region in a top view from the structures listed in Yu (e.g. an entire of the first metal gate 
Regarding claim 31, Lee further discloses the method of claim 30, wherein an entire of the first metal gate (left GE in Fig. 16B) structure is directly above the isolation structure (ST in Fig. 13B).  
Regarding claim 34, Lee further discloses the method of claim 30, wherein the first metal gate structure (first GE from the left corner of Fig. 11A) extends in a first direction (vertical direction in Fig. 16A), and a length (see paragraph 0054 and 0116) of the first metal gate structure in the first direction is greater than a length of the second dummy gate structure in the first direction.  
Regarding claim 35, Lee further discloses the method of claim 30, further comprising implanting (see “ion implantation process” in paragraph 0097) a source/drain region (SD in Fig. 13B, paragraph 0131) and a body region (AF in Fig. 13B, paragraph 0055) in the active region (AF and AP in Fig. 13B, paragraph 0131) such that the source/drain region (SD in Fig. 13B) and the body region (AF in Fig. 13B) are on opposite sides of the second dummy gate structure (SFP2 in Fig. 13B).

Allowable Subject Matter
Claims 23-29 are allowed. The following is an examiner’s statement of reasons for allowance: a closest prior art, Shin et al. (US 2015/0214341), discloses an insulator layer (“first isolation insulating layer” in paragraph 0205); and an isolation structure 24 (Fig. 8FC, paragraph 0077) in the second semiconductive layer (“upper semiconductor layer” in paragraph 0205) but fails to disclose an isolation structure in contact with the insulator layer such that the isolation 

A closest prior art, Shin et al. (US 2015/0214341), discloses a method comprising: providing a semiconductor-on-insulator substrate (10 and 22 in Fig. 8FA, paragraph 0205, wherein “SOI”) comprising a first semiconductive layer (“lower semiconductor layer” in paragraph 0205), an insulator layer (“first isolation insulating layer” in paragraph 0205) over the first semiconductive layer, and a second semiconductive layer (“upper semiconductor layer” in paragraph 0205) over the insulator layer; forming an isolation structure 24 (Fig. 8FC, paragraph 0077) in the second semiconductive layer (“upper semiconductor layer” in paragraph 0205) and in contact with the insulator layer such that the isolation structure 24 (Fig. 8FC) defines an active region 20a (Fig. 8FC, paragraph 0080) in the second semiconductive layer; forming a first semiconductive gate structure 30a (Fig. 8FA, paragraph 0153) and a second semiconductive gate structure 30c (Fig. 8FA, paragraph 0153) over the semiconductor-on-insulator substrate 100 (Fig. 8FA), such that the first semiconductive gate structure 30a (Fig. 8FC) is directly over the isolation structure 24 (Fig. 8FC) and a portion of the second semiconductive gate structure 30c (Fig. 8FA) is directly over the active region 22 (Fig. 8FA, paragraph 0089); replacing the first semiconductive gate structure 30a (Fig. 8FA) with a metal gate structure 90a (Fig. 8MA, paragraph 0094); and forming a contact 42 (Fig. 8MA, paragraph 0119) over the active region 22 (Fig. 8MA) and adjacent to the second semiconductive gate structure and the metal gate structure but fails to teach forming an isolation structure in contact with the insulator layer such that the isolation structure defines an active region in the second semiconductive layer; and 

3. 	Claims 36 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

4. 	Claim 36 would be allowable because a closest prior art, Lee et al. (US 2017/0200651), discloses the source/drain region (SD in Fig. 13B), the second gate structure (SFP1 in Fig. 13B), and the first body region (portion of AF on the right side of SFP2 in Fig. 13B) but fails to disclose a lateral distance between the source/drain region and the second gate structure is substantially the same as a lateral distance between the first body region and the second gate structure. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a method for manufacturing a semiconductor device comprising: a lateral distance between the source/drain region and the second gate structure is substantially the same as a lateral distance between the first body region and the second gate structure in combination with other elements of the base claim 16. 
In addition, claim 38 would be allowable because a closest prior art, Lee et al. (US 2017/0200651), discloses a first metal gate structure (left GE in Fig. 16B, paragraph 0139);  a second metal gate structure (right GE in Fig. 16B, paragraph 0139); and the second dummy gate structure (117 in Fig. 11A) but fails to disclose the first metal gate structure, the second metal gate structure, and the second dummy gate structure form an H-shape in the top view. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the . 

Response to Arguments
1. 	Applicant's arguments filed 11/5/2021 have been fully considered.
2. 	Applicant's arguments with respect to claims 16-20, 22, 30, 31, 34, 35, and 37 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373. The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L. K./
Examiner, Art Unit 2813


/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813